Citation Nr: 1444994	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to September 24, 2008, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  Jurisdiction of his claim has subsequently been transferred to the RO in Winston-Salem, North Carolina.  

This claim was previously presented to the Board in May 2010, at which time it was remanded for additional development, to include obtaining VA and other government records and affording the Veteran a new VA examination.  Such actions have been accomplished by the agency of original jurisdiction; thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's PTSD manifests with symptoms such as nightmares, suicidal ideation, homicidal ideation, hypervigilance, isolation, lack of motivation, irritability, visual hallucinations, severe panic attacks, and renders him unemployable.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.157, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran, a combat veteran and Purple Heart medal recipient, seeks an initial rating in excess of 30 percent prior to September 24, 2008, and in excess of 50 percent thereafter for PTSD.  He contends this disorder has resulted in a higher level of social and industrial impairment due to such symptoms as a depressed mood, irritability, limited social contact, insomnia, and poor focus, concentration, and memory.  

PTSD is rated under Diagnostic Code 9411 and utilizes the General Rating Formula for Mental Disorders.  Of particular note, a 100 percent rating is warranted for total occupational or social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In the present case, the Veteran was afforded a March 2011 VA psychiatric examination pursuant to the Board's May 2010 remand order.  The claims file was reviewed by the examiner in conjunction with evaluation of the Veteran.  The examiner noted that nightmares, flashbacks, hypervigilance, isolation, anxiety, panic attacks, impaired memory, lack of concentration, depressed mood, visual hallucinations.  The Veteran reported no social life, no friends and indicated he preferred to stay by himself.  He was clean and neatly groomed and cooperative toward the examiner.  He could not do serial 7's or spell a word forward and backward.  He indicated he had sleep problems that caused tiredness, lack of concentration, lack of motivation, irritability and short temper.  He had panic attacks 3-4 times a day, severe for 5-6 years and he was fired due to the panic attacks, lack of concentration, irritability and arguments with coworkers and customers.  After reviewing the Veteran's medical history and conducting an in-person evaluation, the examiner opined, among other findings, that the Veteran was unemployed "as a consequence of PTSD symptoms."  The examiner also opined that such symptomatology has been longstanding, finding "no significant change" since the prior VA examination in 2009.  

The Board finds the Veteran's total occupational impairment further confirmed elsewhere in the record.  The Veteran has been granted Social Security disability benefits based in primary part on his psychiatric symptomatology.  While such determinations by the Social Security Administration are not binding on VA, they must be considered by VA in the overall weighing of the evidence.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

Additionally, the Veteran's PTSD symptomatology has been characterized as serious by his treating VA medical care providers.  According to a June 2011 clinical notation, the Veteran thought processes have occasionally been "incoherent" secondary to a lack of attention and memory.  Other prominent symptoms include social isolation and avoidance, frequent panic attacks, poor sleep patterns, and occasional suicidal and homicidal thoughts.  At least one suicide attempt in approximately 2007 was also noted in the record.  During an October 2008 VA mental health consultation the Veteran reported past suicidal thoughts and thought of shooting his boss but had too much common sense to act on these thoughts.  In November 2009 the Veteran reported suicidal thoughts for the past 30 years but indicated he would not act on them because of his family and because he was working.  As he was no longer working he was having financial problems and although he indicated he would not act on the suicidal thoughts he did "not know what he will do 6 months down the road if the financial problems were not taken care of."  In January 2010 the Veteran reported continued depression and described about one good day in a month.  He indicated losing interest in things he previously enjoyed and indicated medication affected memory and concentration.  He described irritability and suicidal ideation.  He was unable to do serial 7 or spell world backward and recalled 1 out of 3 items after 5 minutes with prompting.  

An August 2007 statement of the Veteran related that his PTSD affected his sleep and he was finding it hard to go to work.  In his September 2008 Substantive Appeal he related that he had panic attacks 3-4 times a week and they were getting worse.  He further noted he was fired from his job and felt it was due to PTSD as he had trouble with social relationships at home and at work.  He reported his memory was worse and he could not follow commands.  He described a lack of sleep and suicidal intentions and indicated that the medication for sleep made it worse.  A December 2009 statement of the Veteran's spouse submitted to Social Security reported that the Veteran needed help dressing as he did not seem to care and had to be reminded to bathe or wash his hair.  She indicated he did not drive, do chores, pay bills or do shopping because of the PTSD and the medications he was taking.  She indicated he did not want to go anywhere as he has panic attacks but she could get him to go in the backyard.  She indicated the panic attacks were getting worse and more frequent.

While the Veteran has at times shown elevated periods of functioning and even been assessed with high GAF scores, the record also reflects periods when symptoms were severe.  The Board finds the VA examiner's assessment that there was no significant change in symptoms to be highly probative.  Significantly, lay statements of the Veteran and his spouse attest to severe symptoms prior to the March 2011 VA examination.  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Pursuant to these regulations, the Board affords the Veteran the benefit of the doubt and concludes a 100 percent schedular rating, effective since the initiation of the award of service connection, is warranted for PTSD.  







ORDER

An initial rating of 100 percent for PTSD is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


